Citation Nr: 1749783	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  08-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an earlier effective date for the award of service connection for posttraumatic stress disorder (PTSD) with depression prior to October 27, 2010.

2.  Entitlement to an increased evaluation in excess of 20 percent for left knee patellofemoral syndrome.

3.  Entitlement to an increased evaluation in excess of 10 percent for left knee instability.

4.  Entitlement to an increased evaluation in excess of 20 percent for right knee patellofemoral syndrome.

5.  Entitlement to an increased evaluation in excess of 10 percent for right knee instability.

6.  Entitlement to an increased initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression.

7.  Entitlement to service connection for left eye optic neuropathy.

8.  Entitlement to service connection for left wrist carpal tunnel syndrome.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 8, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to March 2002.

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2009, March 2010, and May 2012 rating decisions of the Columbia, South Carolina Regional Office (RO).  Jurisdiction was subsequently transferred to the Atlanta, Georgia RO.  The Board remanded this case in July 2012.  Previous issues on appeal that are not addressed in this decision were either hitherto adjudicated by the Board or granted in full by the RO with applicable reasons and bases stated within corresponding decisions of record.

The Veteran testified before the undersigned at a hearing in August 2011.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran did not submit a claim for PTSD prior to October 27, 2010.

2.  The Veteran's left knee patellofemoral syndrome does not limit flexion to 15 degrees.

3.  The Veteran's left knee instability is neither moderate nor severe.

4.  The Veteran's right knee patellofemoral syndrome does not limit flexion to 15 degrees.

5.  The Veteran's right knee instability is neither moderate nor severe.

6.  The Veteran's PTSD is not manifested by total occupational and social impairment.

7.  The Veteran does not have left eye optic neuropathy.

8.  The Veteran does not have left wrist carpal tunnel syndrome.

9.  Prior to December 8, 2010, the Veteran was not precluded from securing or following a substantially gainful occupation due to service-connected disabilities .


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date for the award of service connection for PTSD with depression have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).

2.  The criteria for an increased rating in excess of 20 percent for left knee patellofemoral syndrome percent have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).

3.  The criteria for an increased rating for left knee instability in excess of 10 percent have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2017).

4.  The criteria for an increased rating in excess of 20 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).

5.  The criteria for an increased rating for right knee instability in excess of 10 percent have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2017).

6.  The criteria for an initial increased rating in excess of 70 percent for PTSD) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, DC 9411 (2017).

7.  The criteria for service connection for left eye optic neuropathy have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2017).

8.  The criteria for service connection for left wrist carpal tunnel syndrome have not been met. 38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2017).

9.  The criteria for a TDIU rating prior to December 8, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Except with respect to the issue of the effective date of the Veteran's PTSD claim, which is addressed later in this opinion, neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist since return of this case to the Board.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Legal Criteria and Analysis

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

a. Effective Dates

Except for circumstances not applicable to this case, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof. 38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Issue 1: Entitlement to an earlier effective date for the award of service connection for PTSD with depression prior to October 27, 2010.

In a June 2012 notice of disagreement (NOD) to a May 2012 rating decision that granted service connection for PTSD with depression, effective October 27, 2010, the Veteran contended that her entitlement to service connection for PTSD arose on February 5, 2009, as she alleged February 5, 2009 to be the date she submitted her claim for PTSD via letter.  The Veteran enclosed a letter dated February 5, 2009 detailing her PTSD claim, as well as a letter from VA dated February 13, 2009 acknowledging receipt of an application for benefits without specifying the particular claim received.  Neither of these letters appear to have been associated with the record during the February 2009 timeframe.  The record, however, reflects VA received a VA 21-574c request for approval of school attendance on February 4, 2009.

The record indicates the RO calculated the October 27, 2010 effective date based on an October 27, 2010 record that reads, "Veteran called in requesting a claim for increase be established for the following conditions(s): PTSD, Please initiate the claim process, block today's date as the date of claim and notify the veteran."  October 2010 Report of General Information.

"There is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  This presumption of regularity may be rebutted if the Veteran submits "clear evidence to the contrary."  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifts to the claimant to show the contrary).

For the matter at hand, the presumption of regularity attaches and necessitates a finding that, had the Board received a claim that was postmarked on or about February 5, 2009, it would have associated the claim with the record within a reasonable period of that date.  Thus, the Board must consider whether the Veteran has submitted "clear evidence to the contrary" of this presumption.  

The VA letter dated February 13, 2009 that acknowledges receipt of an application for benefits without specifying the particular claim received does not constitute evidence to overcome the presumption of regularity in this instance.  The February 13, 2009 letter is unclear as to what claim VA acknowledged, and when viewed in conjunction with the record, the VA letter appears to have been sent in response to a February 4, 2009 request for approval for school attendance that, unlike the Veteran's PTSD letter dated February 5, 2009, is actually of record as received on February 4, 2009.

To overcome the presumption of regularity, it is not enough for the Veteran to simply allege that she had submitted her claim earlier.  See Fithian v. Shinseki, 24 Vet. App. 146 (2010) (the Court determined that the sworn affidavit in which the veteran states he mailed a motion to VA was not sufficiently clear evidence to rebut the presumption of regularity and was "not sufficient to establish the presumption of receipt under the common law mailbox rule").  Likewise, the Board finds that the nonspecific February 13, 2009 VA acknowledgement letter is not sufficiently clear evidence to rebut the presumption of regularity in this case.  There is also insufficient evidence to establish the presumption of receipt under the common law mailbox rule.  See Rios v. Mansfield, 21 Vet. App. 481, 482 (2007) (stating that the "presumption of receipt permitted under the common law mailbox rule is not invoked lightly" and "requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony").  The Veteran has not submitted such independent proof that a claim for PTSD was sent in 2009 nor is there independent proof of record that such a claim was received in 2009. 
In light of the foregoing, the claim for entitlement to an earlier effective date for PTSD with depression prior to October 27, 2010 is denied.

b.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As to which of two rating evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Issue 2: Entitlement to an increased evaluation for left knee patellofemoral syndrome, currently rated as 20 percent disabling.

The Veteran has contended her knee have worsened.  The Veteran's left knee patellofemoral syndrome is currently rated as 20 percent disabling for limitation of flexion to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For the next and highest rating of 30 percent, flexion must be limited to 15 degrees.  Id.

A September 2009 VA examination reflects left knee flexion of  limited to 45 degrees.  A March 2011 private examination report reflects left knee flexion limited to 90 degrees.  A May 2011 VA examination reflects left knee flexion limited to 115 degrees.  July 2011 vocational rehabilitation assessment notes reflect left knee flexion limited to 90 degrees.  See January 2013 treatment records.  A January 2015 VA examiner noted a "strong poor subjective suboptimal effort" by the Veteran and stated that range of motion measurements were thereby invalid for VA rating purposes.  The examiner noted flexion limited to 15 degrees for active range of motion yet complete patient-assisted passive range of motion.  The January 2015 examination offers no probative value in favor of the Veteran's claim due to her noted suboptimal effort.  

While the Veteran has contended a worsening of the knee, the Board finds that the clinical findings by medical professionals outweigh her allegations of a worsening of her disability.  The Board finds the evidence weighs against the Veteran's claim for entitlement to an increased evaluation for left knee patellofemoral syndrome as the probative, objective medical evidence demonstrates the Veteran's left knee flexion is not limited to 15 degrees.  As such, the benefit of the doubt doctrine is inapplicable, and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that a separate rating for limitation of extention is not warranted, as extension has consistently been 0 degrees, which would not warrant entitlement to a separate rating.

Issue 3: Entitlement to an increased evaluation for left knee instability, currently rated as 10 percent disabling.

The Veteran's left knee instability is currently rated as 10 percent disabling for slight lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  For the next higher rating of 20 percent, there must be moderate instability.  For the highest rating of 30 percent, there must be severe instability.  Id.

A September 2009 VA examination noted that both knees were stable to the Lachman test and drawer test.  The examiner noted a mild degree of laxity on the valgus and varus stress tests.  A May 2011 VA examination report reflects the knee as stable.  A January 2015 VA examination noted stability testing was normal.

While the Veteran has contended a worsening of the knee, the Board finds that the clinical findings by medical professionals outweigh her allegations of a worsening of her disability.  The Board finds no other objective medical evidence indicating that the Veteran suffers from moderate or severe instability of the left knee, and the evidence preponderates against the claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Issue 4: Entitlement to an increased evaluation for right knee patellofemoral syndrome, currently rated as 20 percent disabling.

The Veteran's right knee patellofemoral syndrome is currently rated as 20 percent disabling for limitation of flexion to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For the next and highest rating of 30 percent, flexion must be limited to 15 degrees.  Id.

A September 2009 VA examination reflects right knee flexion of 70 degrees.  A March 2011 private examination report reflects 150 degrees of right knee flexion.  A May 2011 VA examination report right knee flexion limited to 130 degrees.  July 2011 vocational rehabilitation assessment notes reflect full right knee flexion.  See January 2013 treatment records.  A January 2015 examiner noted  a "strong poor subjective suboptimal effort" by the Veteran and that range of motion measurements were thereby invalid for VA rating purposes.  The examiner noted 15 degrees flexion for active range of motion yet complete patient-assisted passive range of motion.  The January 2015 examination offers no probative value in favor of the Veteran's claim due to her noted suboptimal effort.  

While the Veteran has contended a worsening of the knee, the Board finds that the clinical findings by medical professionals outweigh her allegations of a worsening of her disability.  The Board finds the evidence weighs against the Veteran's claim for entitlement to an increased evaluation for right knee patellofemoral syndrome as the probative, objective medical evidence demonstrates the Veteran's right knee flexion is not limited to 15 degrees.  As such, the benefit of the doubt doctrine is inapplicable, and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that a separate rating for limitation of extention is not warranted, as extension has consistently been 0 degrees, which would not warrant entitlement to a separate rating.

Issue 5: Entitlement to an increased evaluation for right knee instability, currently rated as 10 percent disabling.

The Veteran's right knee instability is currently rated as 10 percent disabling for slight lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  For the next higher rating of 20 percent, there must be moderate instability.  For the highest rating of 30 percent, there must be severe instability.  Id.

A September 2009 VA examination noted that both knees were stable to the Lachman test and drawer test.  The examiner noted a mild degree of laxity on the valgus and varus stress tests.  A May 2011 VA examination report reflects the knee as stable.  A January 2015 VA examination noted stability testing was normal.

While the Veteran has contended a worsening of the knee, the Board finds that the clinical findings by medical professionals outweigh her allegations of a worsening of her disability.  The Board finds no other objective medical evidence indicating that the Veteran suffers from moderate or severe instability of the right knee, and the evidence preponderates against the claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Issue 6: Entitlement to an increased initial evaluation for PTSD with depression, currently rated as 70 percent disabling.

The Veteran has contended that her PTSD with depression severity warrants a higher initial rating.  The Veteran's PTSD with depression is currently rated as 70 percent disabling.  A 70 percent rating is warranted for PTSD with depression for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked inability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

The next and highest rating for PTSD with depression, 100 percent, is warranted for total occupational and social impairment due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Listed symptoms are not exhaustive, but "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a).  The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. DSM-IV; 38 C.F.R. §§ 4.125 , 4.130. Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, 8 Vet. App. at 242.  An assigned GAF score, like an examiner's assessment of the severity of a disability, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id. ; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

A March 2011 mental status examination report reflects the Veteran presented as adequately groomed and dressed, alert, involved and responsive.  The Veteran reported feeling depressed at times, crying tendencies, social isolation, low energy level, avoidance of crowds, and panic attacks.  The examiner noted the Veteran's speech as articulate and responsive with no evidence of aphasias, blocking, or dysarthria.  Orientation was noted as full with an adequate stream of consciousness.  Thought processes were characterized as logical, relevant, and coherent.  The examiner found no evidence of psychosis or lack of reality contact.  The Veteran did not manifest hallucinations, delusions, or paranoia.  The examiner reported the Veteran could focus without significant distractibility, although there may be some difficulty with focus during periods of emotional instability.  Memory functioning appeared grossly intact, and the Veteran was able to respond appropriately to questions tapping abstract reasoning and judgment.  The examiner opined that, cognitively, the Veteran could perform repetitive and complex tasks, and remember and carry out complex instructions, although she may have difficulty doing so on a consistent basis.  The examiner opined the Veteran appeared capable of managing her finances.

A March 2012 VA examiner listed the following active symptoms for the Veteran's PTSD with depression: chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, inability to establish and main effective relationships, and suicidal ideation.  All of these symptoms are contemplated by the schedular criteria for a 70 percent rating or lower.  38 C.F.R. § 4.130, DC 9411.

A January 2015 VA examiner listed the following active symptoms for the Veteran in relation to her PTSD with depression: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, near-continuous panic or depression, chronic sleep impairment, flattened affect, motivation and modd disturbances, difficulty with work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and a persistent danger of hurting self or others.  Of these listed symptoms, one symptom is contemplated by the schedular criteria for a 100 percent rating for PTSD-persistent danger of hurting self or others.  38 C.F.R. § 4.130, DC 9411.  The 2015 VA examiner assigned a GAF score of 65 for PTSD and 64 for depression.

Psychiatric treatment records spanning the course of several years offer further insight into the nature and severity of the Veteran's PTSD with depression throughout the appeal period.  See March 2011 and December 2010 VA treatment records.  The highest frequency of treatment occurred between 2008 and 2011.  GAF scores ranged between 45 and 53 during this time.  From October 27, 2010, the effective date of the Veteran's PTSD claim, onward, treatment notes overwhelmingly reflect the aforementioned symptoms that are contemplated by the schedular criteria for a 70 percent rating or lower.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Treatment notes from the 2009 time frame reflect reports of intermittent incidents of violence towards a previous spouse, to include when being awakened during fitful sleep.  See October 2009 and February 2010 VA treatment records.  PTSD treatment after 2011 grew less frequent but nevertheless focused on substantially the same symptoms, aside from reports of sleep-walking.  See July 2015 CAPRI.  

In weighing all of the relevant evidence of record, to include the various lay statements submitted by the Veteran or those with relevant testimony, the Board finds the nature and severity of Veteran's PTSD with depression disability to be adequately approximated by the schedular criteria for a 70 percent evaluation throughout the entire period.  The Board acknowledges the report of the symptom of "persistent danger of hurting self or others" by the January 2015 VA examiner.  The January 2015 examiner did not expand upon the basis for finding that the Veteran currently represented a persistent danger to hurt herself or others.  Such a finding may have been based on treatment notes created prior to the appeal period that indicate the Veteran was involved in domestic violence incidents with a previous spouse, and reports of a propensity to become violent upon being startled awake during fitful sleep.  Nevertheless, even if the Veteran represents a persistent danger to herself and others, which the Board contemplates as a circumstance most favoring the Veteran's claim for increase, nearly all of the her symptoms reported in the record are captured by the 70 percent or lower criteria, rendering her PTSD with depression most closely approximated by a 70 percent evaluation.  Moreover, the record does not support the notion that the Veteran suffers from total occupational and social impairment due to a persistent danger of hurting herself, or due to any other symptom analogous to those listed by the 100 percent criteria.  38 C.F.R. § 4.130, DC 9411.  

In light of the foregoing, the Board finds the evidence to preponderate against an increased initial rating in excess of 70 percent for PTSD with depression.  As such, the benefit of the doubt doctrine is inapplicable, and the claim is denied.

c. Service Connection

Direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).  When a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b).  Service connection may be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To determine whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Issue 7: Entitlement to service connection for a left eye disability to include optic neuropathy

A November 2006 Board decision denied the Veteran's claim for a left eye disability to include optic neuropathy and myopia with astigmatism.  In July 2012, the Board reopened this claim with respect to left eye neuropathy based on new and material evidence (a September 2009 VA examination report that indicated the possibility of a left eye disability due to neurological factors) and remanded the matter for a VA examination.  As discussed in the November 2006 and July 2012 Board decisions, myopia with astigmatism is not a condition for which service connection may be granted.  See 38 USCA §4 9.

The Veteran contends she suffers from a left eye disability due to an incident in service whereupon a piece of concrete struck her eye.  March 2009 Notice of Disagreement.  Service treatment records indicate that at a physical examination prior to discharge, dated August 2001, the Veteran reported blurred vision and a sharp pain in her left eye.  The examiner diagnosed myopia with astigmatism and optic neuropathy.

Regardless of the occurrence of an in-service incident or injury, the evidence must first show that the Veteran currently suffers from a left eye disability.  August 2001 QTC examination notes reflect no abnormalities.  The aforementioned September 2009 VA examination report reflects no abnormalities.  The examiner remarked that all of the Veteran's complaints were subjective and could possibly be neurological.  The Veteran was afforded another VA examination in January 2015 pursuant to July 2012 Board remand directives.  The January 2015 examiner proffered results consistent with the previous records that yielded unremarkable ocular health assessments, unremarkable optic nerve head assessments, and no corneal defects or scars of the left eye.  The examiner further stated that although optic neuropathy had been listed as a diagnosis at one time, there was no clinical evidence in any examination to confirm or support a finding of optic neuropathy.  

The Board finds the objective medical evidence of record outweighs the Veteran subjective lay statements asserting that she currently suffers from a left eye disability.  As such, the benefit of the doubt doctrine is inapplicable, and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Issue 8: Entitlement to service connection for left wrist carpal tunnel syndrome

The Veteran contends that she suffers from left wrist carpal tunnel syndrome due to service.  Service treatment records are silent as to complaints or treatment of left wrist carpal tunnel syndrome.  The record is devoid of a clinically supported diagnosis of left wrist carpal tunnel syndrome.  In July 2012, the Board remanded the issue for a VA examination to determine the presence, nature, and etiology of left wrist carpal tunnel syndrome.

A May 2011 VA examination found no carpal tunnel syndrome of either wrist.  A January 2015 VA examination found no evidence of left wrist carpal tunnel syndrome.  The examiner noted suboptimal effort given by the Veteran at the examination.
The objective medical evidence of record preponderates against the Veteran's claim that she currently suffers from current left wrist carpal tunnel syndrome.  As such, the benefit of the doubt doctrine is inapplicable, and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

d. TDIU

A TDIU rating may be warranted when a Veteran demonstrates the inability to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  Minimum disability rating percentages must be shown for the service-connected disabilities, alone or in combination, to qualify for consideration for a TDIU award under § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with additional disability creating a combined rating of 70 percent or more.  Id.

The question of unemployability or the veteran's ability or inability to engage in substantial gainful activity, must be examined in a practical manner.  The crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  

The Board shall consider the nature of the employment and the reason for any termination.  38  C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The record must reflect some factor that takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361(1993).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran can perform the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Issue 9: Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 8, 2010.

The RO granted a TDIU effective December 8, 2010.  For the appeal period prior to December 8, 2010, the Veteran received a combined schedular rating of 100 percent.  While a 100 percent schedular rating would normally render the issue of TDIU moot, the Board must consider whether a TDIU may have been predicated solely on the Veteran's PTSD with depression from October 27, 2010 to thereby entitle the Veteran to special monthly compensation for her other disabilities that amounted to a 60 percent combined rating or more.  See See Bradley v. Peake, 22 Vet. App. 280 (2008); 38 U.S.C.A. § 1114(s).

The Veteran's current TDIU effective date is December 8, 2010-two days prior to the day the Veteran reported she was unable to work due to her combined service-connected disabilities.  See December 2010 Application for Increased Compensation Based on Unemployability.  The Veteran reported that prior to December 10, 2010, she worked as a supervisor at an unemployment office for seven, uninterrupted years.  The Board finds such employment to have been substantially gainful based on the Veteran's reported income, training, and education levels at the time.  Consequently, a TDIU based upon either a single disability or the Veteran's combined disabilities is unwarranted for the appeal period prior to December 8, 2010.


ORDER

Entitlement to an earlier effective date for the award of service connection for PTSD with depression prior to October 27, 2010 is denied.

Entitlement to an increased evaluation in excess of 20 percent for left knee patellofemoral syndrome is denied.

Entitlement to an increased evaluation in excess of 10 percent for left knee instability is denied.

Entitlement to an increased evaluation in excess of 20 percent for right knee patellofemoral syndrome is denied.

Entitlement to an increased evaluation in excess of 10 percent for right knee instability is denied.

Entitlement to an increased initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression is denied.

Entitlement to service connection for left eye optic neuropathy is denied.

Entitlement to service connection for left wrist carpal tunnel syndrome is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 8, 2010 is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


